Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to Claim 15, the Examiner notes the applicants’ assertion that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, as stated in paragraph 67 of the specification as filed.
Response to Amendment
The previous objections to the relevant claims are withdrawn based on the amendments submitted on those claims.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In regards to the applicants’ argument that the claims are not directed to an abstract idea (Remarks, pp. 7-8), the Examiner disagrees and points out that under a broadest reasonable interpretation of the claims, the claim would indeed be directed towards “Mathematical Concepts” and/or “Mental Processes” as detailed below. In regards to the applicants’ arguments that the prior art does not teach the newly added limitations to the independent claims (Remarks, pp. 8-10), the Examiner points to the rejection(s) below that addresses these limitation(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 13, recites the limitation “the probability of the first diagnostic hypothesis”, which lacks antecedent basis. The same rejection is made for independent Claims 8 and 15. The dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at the similar independent Claims 1, 8 and 15 we see limitations that are directed towards “classifying” by an “intelligent system” and the calculation of probabilities. These limitations, under their broadest reasonable interpretation, are directed towards “Mathematical Concepts”. That is, classification by an intelligent or machine learning system is based on mathematical relationships, equations and/or calculations. The other limitations of receiving claim record/data and presenting a diagnostic to a user are extra solution activities that do not negate the abstract idea, see MPEP 2106.05(g). The dependent claims are also further directed to the abstract idea. 

This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of “a processor” or “a computer” for performing the limitations of the claims. These elements, however, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Callas, US 2009/0210251 A1, in view of Freese, US 2017/0017760 A1, and further in view of Prasad, US 7,698,155 B1.

Regarding Claim 1, Callas teaches:
A computer-implemented method for medical procedure evaluation and assessment comprising (Abstract: medical care system providing validation, diagnosis and treatment of medical conditions): 
receiving, by a processor, a claim record for a patient and storing the claim record as a claim (paragraphs 9, 85, 252: claims processing/receiving and storage),
classifying, by the processor, a procedure stored in the claim using an intelligent system including an inference engine and a knowledge base (paragraphs 72-73: an artificial intelligent engine uses various filters/classifiers/knowledge bases to evaluate medical treatment/procedures in a claim).
With Callas teaching the intelligent system as pointed out above, Callas may not have explicitly taught:
calculating, by the processor, a probability of one or more diagnostic hypotheses for the procedure using the intelligent system;
classifying, by the processor, a first diagnostic hypothesis of the one or more diagnostic hypotheses using the intelligent system;
calculating, by the processor, using the probability of the first diagnostic hypothesis and the claim, a probability of consistency between the first diagnostic hypothesis and the patient profile using the intelligent system; 
and presenting, by the processor, the probability of consistency of the first diagnostic hypothesis to a user. (Emphasis added).
However, Freese shows (paragraph 225-226: wherein it is discussed, calculating the procedure/diagnostic score, the determination of the probability for the procedure/diagnosis based on claim data, the determination of a consistent/inconsistent 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Freese with that of Callas for classifying a probability of a diagnostic, calculating using the probability of the diagnostic and the claim a probability of consistency of the diagnostic, and presenting the probability of consistency of the diagnostic to a user.
The ordinary artisan would have been motivated to modify Callas in the manner set forth above for the purposes of fraud detection in healthcare claims using probability models [Freese: Abstract; paragraph 226].
Neither Callas nor Freese may have explicitly taught:
wherein the claim record includes a patient profile comprising an age, race, and gender of the patient, and wherein the claim record does not indicate a diagnostic hypothesis for the patient.
However, Prasad shows (Abstract; C2, L42-48; C4, L13-37: wherein the use of a health plan member demographic information, that would include age, race and gender, is used with the member’s pharmacy claims that does not include diagnostic codes/data, in determining a probability that the member has a disease condition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Prasad with that of Callas and Freese for using a claim record that includes a patient profile comprising an age, race, and gender of the patient, and wherein the claim record does not indicate a diagnostic hypothesis for the patient. 


Regarding Claim 6, Freese further teaches:
The computer-implemented method of claim 1 further comprising approving the claim, by the processor, based on the probability of consistency of the first diagnostic hypothesis (paragraphs 226, 278-279: wherein the probability score is used in approving/paying the claim. Examiner’s note: Rao also teaches this, see for example paragraph 14). 

Regarding Claim 7, Freese further teaches:
The computer-implemented method of claim 1 further comprising paying the claim, by the processor, based on the probability of consistency of the first diagnostic hypothesis (paragraphs 226, 278-279: wherein the probability score is used in approving/paying the claim. Examiner’s note: Rao also teaches this, see for example paragraph 14). 


Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Callas, US 2009/0210251 A1, in view of Freese, US 2017/0017760 A1, in view of Prasad, US 7,698,155 B1, and further in view of Rao, US 2005/0137912 A1.


Regarding Claim 2, although Callas teaches the artificial intelligent engine/system, and it is well known that these systems are trained before usage, Rao in a similar field of endeavor relating to healthcare insurance claims is, however, used to show:
The computer-implemented method of claim 1 further comprising training, by the processor, the intelligent system prior to receiving the claim record (paragraphs 38-39, 60-62: training the classification model/intelligent system on claims data prior to its application). (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Rao with that of Callas, Freese and Prasad for training the intelligent system prior to receiving the claim record.
The ordinary artisan would have been motivated to modify Callas, Freese and Prasad in the manner set forth above for the purposes of automatically classifying health insurance claims using classification models that are trained to predict whether a health insurance claim will be accepted or rejected by a target payer, analyze why the claim will be rejected, and then target the interventions needed to appropriately handle the claim [Rao: Abstract].

Regarding Claim 3, Rao further teaches:
The computer-implemented method of claim 2, wherein training the intelligent system comprises providing the intelligent system data representing procedure terminology, disease terminology, and epidemiological data (paragraphs 57-58, 66: 

Claims 8-10, 13-14 are similar to Claims 1-3, 6-7 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15-17, 20 are similar to Claims 1-3, 6 respectively, and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
See PTO-892 for the relevant and pertinent prior art relating to this application where for example Baldauf, US 2018/0060510 A1, teaches a disease diagnosing method with the use of diverse physicians and cognitive intelligent agents. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122